PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/359,338
Filing Date: 20 Mar 2019
Appellant(s): Forcepoint, LLC



__________________
Emmanuel A. Rivera
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In the final office action dated November 9, 2021, there are two 101 rejections: one as being directed to a signal per se, and the other as being towards an abstract idea. It is noted that Appellants did not provide any arguments against the signal per se rejection.

Claims 1-20 Recite Statutory Subject Matter
Appellants argue on pages 3-4 that the 101 rejection analysis does not provide which of the enumerated groupings of abstract ideas the current claims falls into. It is argued on page 4 that in order for the abstract idea to be considered a method of organizing human activity, the invention must fall within one of the enumerated sub-groupings of abstract ideas provided by the courts. Appellants further provide arguments against the current claims falling within each sub-grouping of organizing human activity on pages 4-5. Appellants go on to argue that examiner has not provided a prima facie showing that the additional elements under Step 2B are well-understood, routine or conventional, on pages 5-6.
Examiner respectfully disagrees with appellants' arguments that the claims must fall within an enumerated sub-grouping of organizing human activity. In order for the claims to be required to be within one of the enumerated sub-groupings of abstract ideas provided by the courts the analysis must indicate that the claims are towards a method of organizing human activity. However, the rejection analysis indicates that the claims are found to be toward a mental process, as discussed on pages 6-8 of the office action dated November 9, 2021. Secondly, examiner disagrees with the assertion that the additional elements must be supported as well-understood, routine, or conventional. MPEP 2106.05.II indicates that additional elements found in Step 2A prong 2 to be mere instructions to apply an exception, or amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use are carried over to Step 2B as the same. Only elements found to be insignificant extra-solution activity in step 2A prong 2 are analyzed as being well-understood, routine, or conventional in Step 2B. Only claims 11 and 18 on pages 10-11 were found to be insignificant extra-solution activity. The courts have already found such elements (i.e. retrieving information from memory) as well-understood, routine, or conventional, thus such analysis is not presented. See MPEP 2106.05(d).II.iv. Thus, examiner respectfully finds these arguments to be moot.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ROBERTO BORJA/Primary Examiner, Art Unit 2173      


                                                                                                                                                                                                  
Conferees:

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.